Citation Nr: 1009532	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  04-30 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an extraschedular evaluation for service-
connected posttraumatic arthritis of the distal radius of the 
right wrist.

2.  Entitlement to an initial, separate compensable 
evaluation for bone/joint deformity, to include impairment of 
pronation or supination, as part of service-connected 
posttraumatic arthritis of the distal radius of the right 
wrist.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The Veteran served on active duty with the United States Navy 
from November 1968 to September 1972.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Houston, Texas, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA), which granted service 
connection for posttraumatic arthritis of the distal radius 
of the right wrist and assigned a 10 percent evaluation 
effective from April 11, 2002.

This appeal was previously before the Board in December 2007.  
At that time, an increased 30 percent evaluation was assigned 
for posttraumatic arthritis of the distal radius of the right 
wrist, and the issues of extraschedular evaluation and 
separate evaluation of bone/joint deformity were remanded to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, for further development and adjudication.  
The remanded matters have now been returned to the Board.  In 
light of actions by the AMC and requests by the Veteran and 
his representative, the issues have been recharacterized for 
the sake of clarity and judicial economy.

During the processing of the December 2007 remand, the 
Veteran was diagnosed with very early transient right carpal 
tunnel syndrome of the right wrist.  The Veteran, through his 
representative, has raised a claim of service connection for 
the neurological disability as secondary to posttraumatic 
arthritis of the distal radius of the right wrist.  This 
issue is referred to the RO for appropriate action.

The issue of entitlement to an initial, separate compensable 
evaluation for bone/joint deformity, to include impairment of 
pronation or supination, as part of service-connected 
posttraumatic arthritis of the distal radius of the right 
wrist is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC in Washington, 
DC.


FINDING OF FACT

The evidence of record does not show an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards; there is no 
showing of factors such as marked interference with 
employment or frequent periods of hospitalization.



CONCLUSION OF LAW

The criteria for an extraschedular evaluation for 
posttraumatic arthritis of the distal radius of the right 
wrist have not been met.  38 U.S.C.A. § 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.321(b)(1) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

This appeal arises from the Veteran's disagreement with the 
initial evaluation following the grant of service connection 
for posttraumatic arthritis of the distal radius of the right 
wrist.  Once service connection is granted the claim is 
substantiated, additional notice is not required, and any 
defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  No additional discussion 
of the duty to notify is therefore required.

VA also has a duty to assist the Veteran in the development 
of the claim, which is not abrogated by the granting of 
service connection.  This duty includes assisting the Veteran 
in the procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
has obtained VA treatment records as identified by the 
Veteran and in the record, and the Veteran has been afforded 
several VA examinations.  The Veteran has availed himself of 
the opportunity to give testimony before the Board, as well 
as before a Decision Review Officer (DRO) at the RO.  All 
known and available records relevant to the issues on appeal 
have been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.

II.  Analysis

The December 2007 Board decision assigned a 30 percent 
evaluation for posttraumatic arthritis of the distal radius 
of the right wrist, finding that the described limitation of 
motion, to include impairment due to pain, was the functional 
equivalent of favorable ankylosis between 20 degrees and 30 
degrees.  A higher schedular evaluation was not warranted 
unless unfavorable ankylosis was shown.  38 C.F.R. § 4.71a, 
Code 5214.  Unfavorable ankylosis or its functional 
equivalent was not established.

On remand, the Board directed the AMC to consider referral of 
the case for assignment of an extraschedular evaluation.  The 
AMC referred the matter to the Director of Compensation and 
Pension Services, and in a November 2009 administrative 
decision, the Director denied entitlement.  Extraschedular 
evaluations are assignable only where the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for the service connected disability at 
issue are inadequate.  38 C.F.R. § 3.321(b)(1); Thun v. 
Peake, 22 Vet. App. 111 (2008).  The regulation provides that 
factors such as marked interference with employment or 
frequent periods of hospitalization are to be considered.  

At an August 2002 VA examination, the examiner noted that the 
veteran's dominant hand was his right hand, and that he 
required an orthotic brace to support his wrist. The veteran 
reported a chronic dull ache, escalating to sharp pain with 
torque twisting motion, with intermittent tingling sensation 
at the distal fingertips. Treatment was with prescribed 
Naproxen.

VA treatment records show complaints of and treatment for 
right wrist pain with objective observations of limited 
motion and flexion and extension, specifically, restricted 
secondary to pain to a degree of 30 degrees palmer flexion 
and 20 degrees dorsiflexion in June 2005, and 15 degrees 
palmar flexion and 40 degrees dorsiflexion in July and August 
2004; and strength at 3 of 5 in May 2004 with additional 
findings of subluxation in July 2003.  In July 2003, the 
Veteran reported that he was unable to perform labor 
intensive work, and in July 2004, he stated that his wrist 
disability prevented him from turning knobs and wrenches.  He 
could no longer work as an automated systems technician.

The Veteran testified at a January 2005 hearing before a DRO 
at the RO.  He reported a weakened grip as well as pain in 
the wrist.  He had applied for several jobs, but was 
physically limited in performing many manual duties.  He had 
not been fired from his prior job; the company had gone out 
of business.

In February 2006, a VA examiner observed additional increased 
discomfort against resistance on palmer flexion, dorsiflexion 
and ulnar deviation and reproducible painful crepitus to the 
ulno carpal aspect on active and passive range of motion and 
special maneuvers.  The examiner noted no other functional 
impairment, and opined that subjective pain itself caused the 
greatest functional impact.  The veteran reported chronic 
pain with flare-ups upon grip/twist type motions, pushing, 
and lifting more than five pounds.  The veteran presented 
with two custom braces, and the examiner observed they showed 
significant wear.  Treatment was with prescribed Tylenol with 
codeine and eventual fusion.  The examiner stated the veteran 
had not undergone the fusion because of work concerns, but 
also because he did not want to lose what little mobility he 
had left.  The examiner noted he had reviewed the claims 
file.

At the November 2007 Board hearing, the Veteran stated that 
he was currently working as a landscaper/grounds maintainer.  
He operated a big commercial mower regularly, and at times 
used a weedeater or a chainsaw.  The mower was controlled 
hydraulically, but he needed to wear braces to use the other 
equipment.  He could not use hand tools effectively.

A VA examination was conducted in May 2009.  The Veteran 
continued to complain of right wrist pain, weakness, and 
limited motion.  He also stated that his right index and 
middle finger tips were numb on and off; this was exacerbated 
by increased activity.  The wrist was tender to palpation, 
and the bony joint was enlarged.  Motion was impaired; 
dorsiflexion was to 17 degrees, palmar flexion was to 10 
degrees, radial deviation was to 2 degrees, and ulnar 
deviation was to 7 degrees.  Pain increased with repeated 
movement.  The Veteran reported that he worked in seasonal 
maintenance.  His wrist significantly impacted his manual 
dexterity and strength.  He could not twist or rotate his 
wrist, and vibrating tools exacerbated his symptoms.

The Veteran has not required hospitalization for his right 
wrist disability; he has been treated, when required, solely 
on an outpatient basis.  Moreover, the evidence of record 
establishes that while there are some occupational tasks the 
Veteran has difficulty with, he has been able to secure and 
maintain regular employment as a groundskeeper.  No 
exceptional or unusual disability picture is presented.  The 
preponderance of the evidence is against the claim; there is 
no reasonable doubt to be resolved, and assignment of an 
extraschedular evaluation is not warranted.


ORDER

An extraschedular evaluation for service-connected 
posttraumatic arthritis of the distal radius of the right 
wrist is denied.


REMAND

As the Veteran's representative noted in a February 2010 
brief presentation, the AMC failed to fully comply with the 
Board's December 2007 remand order.  The AMC adjudicated only 
the issue of extraschedular evaluation, and did not consider 
entitlement to a separate compensable evaluation for 
bone/joint deformity as part of service-connected 
posttraumatic arthritis of the distal radius of the right 
wrist.  A remand by the Board confers on an appellant the 
right to VA compliance with the terms of the remand order and 
imposes on the Secretary a concomitant duty to ensure 
compliance with those terms.  Failure of the Board to ensure 
compliance is error as a matter of law.  See Stegall v. West, 
11 Vet. App. 268, 271 (1998).  Further remand is therefore 
required.

In order to better enable the AMC to comply with the Board's 
directives, the issue on appeal has been recharacterized for 
clarity.  The Board has adjudicated the Veteran's entitlement 
to an increased evaluation under Code 5214, and has therefore 
fully considered the limitations of the wrist in palmar and 
dorsiflexion.  However, VA examiners have repeatedly pointed 
out that the physical deformity of the bones of the right 
wrist have resulted in some impairment of motion in pronation 
and supination.  Diagnostic Code 5213 provides evaluations 
based on limitations in this plane of motion.  Arguably, as 
the signs and symptoms would not overlap those considered in 
rating under Code 5214, a separate evaluation might be 
assigned.

Examiners have not detailed the extent of the impairment in 
pronation or supination in degrees or in consideration of 
actual functional impairment due to pain, weakness, fatigue, 
incoordination, or lack of endurance.  It was the intent of 
the December 2007 remand that a VA examination addressing 
this omission be obtained, and evaluation under Code 5213 be 
considered.  This should now be accomplished.  The additional 
delay is regretted.



Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
required.)

1. Obtain updated VA treatment records 
from the VA medical center in San Antonio, 
Texas, as well as from all associated 
clinics and any other VA facility 
identified in the record or by the 
Veteran.

2.  Schedule the Veteran for a VA joints 
examination.  The examiner should describe 
the full extent of the Veteran's right 
wrist disability.  The examiner should 
specifically comment on limitations in 
pronation and supination, to include 
measurement with a goniometer and 
discussion of any additional functional 
impairment from pain, weakness, fatigue, 
lack of endurance, or incoordination with 
repetitive motion.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Readjudicate the 
claim on appeal.  If the benefit sought 
remains denied, issue an SSOC and provide 
the appellant and his representative an 
appropriate period of time to respond.  
The case should then be returned to the 
Board for further appellate review, if 
otherwise in order.  No action is required 
of the appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).






______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


